Exhibit 10.1

FISCAL 2010 ANNUAL PERFORMANCE BONUS PROGRAM

FOR JOHN D. CARTER AND TAMARA L. LUNDGREN

The Amended and Restated Employment Agreements between the Company and each of
John D. Carter and Tamara L. Lundgren provide for annual cash bonuses under
bonus programs to be developed by the Compensation Committee (the “Committee”),
with bonuses payable based on Company financial performance and achievement of
management objectives as determined by the Committee at the beginning of each
fiscal year. The annual bonus program for Mr. Carter and Ms. Lundgren for fiscal
2010 has two components. The first component consists of awards with cash
payouts based on achievement of Company financial performance targets. The
second component is based on the achievement of management objectives
established by the Committee. The two components of the annual performance bonus
program shall operate independently, and the Committee shall make determinations
with respect to the second component without regard to the outcomes under the
first component.

Company Financial Performance Targets

Calculation of Cash Payout. For fiscal 2010, the Company financial performance
targets shall be the Company’s earnings per share (“EPS”) and return on capital
employed (“ROCE”), and each performance target shall be weighted equally. Cash
payouts to the participants under this component of the bonus program shall be
determined based on the level of achievement of each performance target. The
Committee has established performance targets for EPS and ROCE and corresponding
payouts as a percentage of a participant’s target amount. Payouts begin at
positive levels of EPS and ROCE.

Participants’ Target Amounts. The total target amount for Mr. Carter for the
Company financial performance component shall be 50% of his annual base salary
as in effect on August 31, 2010, with one-half of this target amount subject to
each of the two financial performance targets and the maximum total bonus under
these two targets not to exceed three times his target amount under this
component. The total target amount for Ms. Lundgren for the Company financial
performance component shall be 50% of her annual base salary as in effect on
August 31, 2010, with one-half of this target amount subject to each of the two
financial performance targets and the maximum total bonus under these two
targets not to exceed seven times her target amount under this component.

EPS. The EPS goal for fiscal 2010 shall be based on the Adjusted EPS for that
year. Adjusted EPS for fiscal 2010 shall mean the Company’s diluted earnings per
share for that fiscal year before extraordinary items and the cumulative effects
of changes in accounting principles, if any, as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year, adjusted to eliminate the impact of such other items as the
Committee shall have specified at the time of establishment of the performance
targets.



--------------------------------------------------------------------------------

ROCE. The Company’s ROCE for fiscal 2010 shall be equal to the sum of the
Adjusted Operating Income of the Company’s Metals Recycling Business (“MRB”) and
the Adjusted Operating Income of the Company’s Auto Parts Business (“APB”) for
fiscal 2010 divided by the sum of the Average Capital Employed of MRB and the
Average Capital Employed of APB for fiscal 2010. Adjusted Operating Income for
each business for fiscal 2010 shall mean the business’s segment operating income
for fiscal 2010 as set forth in the audited consolidated financial statements of
the Company and its subsidiaries for fiscal 2010, adjusted to eliminate the
impact of such items as the Committee shall have specified at the time of
establishment of the performance targets and then reduced by the Company’s
effective tax rate for fiscal 2010 as determined from the audited consolidated
statement of operations of the Company and its subsidiaries for fiscal 2010.
Average Capital Employed for each business for fiscal 2010 shall mean the
average of five (5) numbers consisting of the business’s Capital Employed as of
the last day of the fiscal year and as of the last day of the four preceding
fiscal quarters. Capital Employed for each business as of any date shall mean
(i) the business’s total assets (adjusted to eliminate the impact of such items
as the Committee shall have specified at the time of establishment of the
performance targets), minus (ii) the business’s total liabilities other than
debt for borrowed money and capital lease obligations, plus (iii) its
intercompany payable balances, minus (iv) its intercompany receivable balances,
in each case as set forth in the consolidated financial statements of the
Company and its subsidiaries as of the applicable date or otherwise determined
from the Company’s accounting records on a consistent basis.

Change in Accounting Principle. If the Company implements a change in accounting
principle during fiscal 2010 either as a result of issuance of new accounting
standards or otherwise, and the effect of the accounting change was not
reflected in the Company’s business plan at the time of approval of this award,
then EPS and ROCE shall be adjusted to eliminate the impact of the change in
accounting principle.

Management Objectives

The second component of the annual bonus program is based on the achievement of
the management objectives determined by the Committee. The Committee shall
establish the management objectives and specify the weight to be assigned to
each objective. Following the end of the fiscal year, the Committee shall
evaluate the performance of each participant against the management objectives,
determine the extent to which each objective has been met and determine the
amount of the bonus to be paid. The target bonus amount for Mr. Carter for this
component of the bonus program shall be 50% of his annual base salary as in
effect on August 31, 2010, and the maximum bonus under this component may not
exceed three times this target amount. The target bonus amount for Ms. Lundgren
for this component of the bonus program shall be 50% of her annual base salary
as in effect on August 31, 2010, and the maximum bonus under this component may
not exceed three times this target amount. The actual amount of the bonuses
under this component shall be determined by the Committee.



--------------------------------------------------------------------------------

General Provisions

Certification. Following the end of fiscal 2010 and prior to the payment of any
bonus based on the Company financial performance targets, the Committee shall
certify in writing the level of attainment of each performance target for the
year and the calculation of the bonus amounts for each participant. Payouts
shall be made in cash to the participants as soon as practicable after
October 31, 2010 following certification by the Committee.

Conditions to Payment. Subject to the terms of each participant’s employment
agreement and change in control agreement, a participant must be employed by the
Company on August 31, 2010 to receive this component of the annual bonus.

IRS Section 162(m). For Mr. Carter, the Company Financial Performance component
of the annual bonus program is implemented pursuant to the Executive Annual
Bonus Plan, which was approved by shareholders in 2005, and is intended to
qualify as performance-based compensation under Section 162(m) of the Internal
Revenue Code. The EPS and ROCE performance targets are among performance goals
approved by shareholders in the Executive Annual Bonus Plan. For Ms. Lundgren,
the Company Financial Performance component does not qualify as
performance-based compensation under Section 162(m).